OPINION — AG — IN THE EVENT A SCHOOL DISTRICT CHANGES FROM AN INDEPENDENT STATUS TO A DEPENDENT STATUS, THE FIVE MEMBER BOARD OF EDUCATION OF THE DISTRICT, WHILE INDEPENDENT, CEASES TO EXIST, AND IS REPLACED BY A THREE MEMBER BOARD OF EDUCATION FOR THE DISTRICT WHEN ITS STATUS BECOMES DEPENDENT; THAT PERSONS SERVING AS MEMBERS OF THE BOARD OF EDUCATION WHILE THE DISTRICT WAS INDEPENDENT ARE NOT LONGER ENTITLED TO SERVE ON THE BOARD OF EDUCATION OF THE DISTRICT WHILE IT IS DEPENDENT, UNLESS THEY ARE SUBSEQUENTLY APPOINTED OR ELECTED TO THE THREE MEMBER BOARD OF EDUCATION; AND THAT UPON SUCH CHANGE IN STATUS, THE THREE POSITIONS ON THE BOARD OF EDUCATION OF THE DISTRICT, AS A DEPENDENT DISTRICT, ARE VACANT AND SHOULD BE FILLED BY THE COUNTY SUPERINTENDENT OF SCHOOLS. CITE: 70 Ohio St. 13-6 [70-13-6], 70 Ohio St. 13-8 [70-13-8], 70 Ohio St. 16-1 [70-16-1] 70 Ohio St. 18-2 [70-18-2] (J. H. JOHNSON)